Citation Nr: 1402218	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 1948 rating decision that denied a separate rating(s) for bilateral scotoma of the eyes associated with the Veteran's service-connected bilateral nutritional amblyopia of the eyes.


REPRESENTATION

Appellant represented by:	Jeffrey A. Mills, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from August 1939 to May 1946.  His awards and decorations include the Purple Heart Medal and Bronze Battle Stars.  He was also a prisoner of war (POW) from March 1942 to September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board.  In an April 2010 Board decision, the Board denied the Veteran's Motion for CUE as to the June 1948 rating decision.    
However, the Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  

Pursuant to a March 2013 Memorandum Decision, the Court affirmed the portion of the Board's decision that found there was no CUE in the June 1948 rating decision for the RO's continued assignment of a 10 percent rating for impairment of visual acuity from amblyopia of the eyes.  However, the Court set aside the portion of the Board's decision that found there was no CUE in the RO's June 1948 rating decision that denied a separate rating(s) for bilateral scotoma of the eyes.  The Court remanded these issues for compliance with specific instructions, as discussed in greater detail below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The regulatory provisions then existing at the time of the June 1948 rating decision were not correctly applied to the facts by the RO, and the failure to apply the law manifestly changed the outcome of the disability rating percentage assigned for the service-connected bilateral eye disabilities. 


CONCLUSION OF LAW

There is clear and unmistakable error in the June 1948 rating decision that denied  separate, additional ratings for bilateral scotoma of the eyes associated with the Veteran's service-connected bilateral nutritional amblyopia of the eyes.  38 U.S.C.A. §§ 5109A(a), 7105 (West 2002); 38 C.F.R. §§ 3.104(b), 3.105(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2013), and its implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), are not applicable to claims alleging CUE in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15  Vet. App. 165 (2001).  Therefore, no further discussion of the VCAA duty to notify and assist is warranted here for the CUE issue on appeal. 


Governing Laws and Regulations for CUE

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2013).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).   

If an earlier decision contained clear and unmistakable error, the prior decision must be reversed or revised, and the decision constituting reversal or revision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k).  

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error).

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App.  109, 112 (1999); Russell, 3 Vet. App. at 313-14.  A determination that there was clear and unmistakable error must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  The laws at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).  If clear and unmistakable error is established, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v.  West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  "[T]he alleged error must be 'undebatable,' not merely 'a disagreement as to how the facts were weighed or evaluated.'" Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a clear and unmistakable error claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  


Analysis - CUE in the June 1948 Rating Decision

The Veteran was separated from service in May 1946.  He had been a POW.  

In a May 1946 rating decision, the RO granted service connection for bilateral nutritional amblyopia of the eyes, secondary to deficient diet suffered while a POW, and assigned a noncompensable (0 percent) rating, effective May 21, 1946, the day after separation from service.  

In an April 1947 rating decision, the RO increased the rating for bilateral nutritional amblyopia of the eyes to 10 percent, effective February 12, 1947, the date of a VA examination.  The 10 percent rating for bilateral nutritional amblyopia was warranted under Diagnostic Code 6079 based on impairment of visual acuity of 20/40 in the right eye and 20/50 in the left eye.  See VA Schedule for Rating Disabilities, 1945 Edition, page 60 (GPO 1945).  (The RO eventually awarded this 10 percent rating as effective from May 21, 1946, the day after separation from service).  

In a June 1948 letter, with attached rating sheet, the RO continued the existing 10 percent rating under Diagnostic Code 6079 for bilateral nutritional amblyopia of the eyes, based on impairment of visual acuity, secondary to deficient diet suffered while a POW.  This letter is deemed a rating decision.  The Veteran was notified of this rating decision by letter, but did not appeal.  Therefore, unless an exception to finality applies, the June 1948 rating decision is final as to the evidence of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In an April 1975 rating decision, the RO officially assigned a separate 10 percent rating for bilateral scotomas of the eyes as part of the service-connected disability.  Several years later, in a November 1979 rating decision, the separate 10 percent rating for scotomas was combined into one single rating with the service-connected amblyopia. 

In an October 2008 Board decision, the Board determined there was no CUE in both the RO's earlier May 1946 and January 1947 rating decisions, which assigned a rating of 10 percent, but no higher, based on visual acuity for the Veteran's bilateral nutritional amblyopia of the eyes under Diagnostic Code 6079.  See 38 C.F.R. § 3.105(a).  The October 2008 Board decision was not appealed and is considered final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.         

However, in an August 2005 letter, the Veteran also filed an additional Motion for CUE in the RO's latter June 1948 rating decision.  (This Motion for CUE is the current issue on appeal).  

The issue of CUE in the RO's June 1948 rating decision eventually reached the Board in April 2010, after the Veteran appealed the issue all the way to the Board.  In an April 2010 Board decision, the Board denied the Veteran's Motion for CUE in the June 1948 rating decision.  However, the Veteran appealed this decision to the Court.  

Pursuant to a March 2013 Memorandum Decision, the Court affirmed the portion of the Board's April 2010 decision that found there was no CUE in the RO's June 1948 rating decision that continued the assignment of a 10 percent rating for visual acuity impairment from amblyopia of the eyes.  However, the Court set aside the portion of the Board's decision that found there was no CUE in the RO's June 1948 rating decision that denied or did not consider a separate rating(s) for bilateral scotoma of the eyes.  The Court remanded the matter for further proceedings consistent with its instructions.  

Specifically, in the March 2013 Memorandum Decision, the Court indicated that given the medical reports of record documenting scotoma of the eyes (in-service and post-service), and the provisions in the 1945 Rating Schedule distinguishing between visual acuity and visual field, and the Board's own acknowledgment that the Veteran was eventually service-connected for scotomas, the Board's conclusion that there is no CUE in the 1948 RO decision based on a failure to assign separate disability ratings at that time (for amblyopia and scotomas) frustrates judicial review.  See 38 U.S.C.A. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Court remanded for the Board to determine whether the Veteran's scotomas of the eyes constitute a different disability (a visual field disability) from his service-connected amblyopia (a visual acuity disability), which would not violate the general prohibition against pyramiding and thus allow a separate rating award.  See VA Schedule for Rating Disabilities, 1945 Edition, page 5, paragraph 14 (avoidance of pyramiding only where the evaluation of the same disability under various diagnoses is to be avoided).  Simply stated, based on the law at the time the RO issued the June 1948 rating decision, the Board was instructed to determine whether a separate rating (or ratings) for service-connected scotomas of the eyes was proper under Diagnostic Code 6081 of the 1945 Rating Schedule.  

The Veteran and his attorney contend that CUE existed in the June 1948 rating decision because the decision failed to correctly apply the law to the facts as they were known at that time.  They allege the RO in June 1948 failed to separately rate the Veteran's amblyopia and scotomas disabilities, which are separate and distinct.   Thus, his eye disabilities were only rated at 10 percent, which is lower than they should have been.  The Veteran maintains that the applicable 1945 disability rating schedule allowed for separate ratings for impairment of visual acuity (amblyopia) and impairment of visual field (scotomas).  Scotomata, which are blind spots, affect his field of vision.  In contrast, the Veteran's bilateral amblyopia affects his visual acuity - the sharpness of his remaining vision field.  In other words, the Veteran's vision is not only obstructed by his scotomata, but his remaining vision is also blurry from the amblyopia.  He asserts these are two different manifestations of his eye disabilities.  Also, the RO in the June 1948 rating decision failed to separately rate the two scotomas; one in the left eye, and one in the right eye.  Notably, the Veteran points out that the rating provision for scotomas in the 1945 Rating Schedule is listed under Diagnostic Code 6081 under the section "Impairment of Field Vision," such that separate ratings are warranted.  The Veteran and his attorney's ultimate goal is the assignment of two separate 10 percent ratings for individual scotomas in each eye under Diagnostic Code 6081 (1945 Rating Schedule), effective from May 21, 1946, the day after discharge from service.  See August 2005 Motion for CUE; February 2012 Appellant Brief; July 2012 Appellant Reply Brief.  

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE Motion, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons, 17 Vet. App. at 114.  The Board will therefore adjudicate the merits of his CUE Motion.   

Upon review of the evidence, the Board finds the June 1948 rating decision that that denied or failed to consider a separate rating(s) for bilateral scotoma of the eyes contains CUE.  See 38 C.F.R. § 3.105(a).  The RO committed clear and unmistakable error in its June 1948 rating decision when it failed to correctly apply the law to the facts as they were known at that time.  In particular, the RO failed to consider whether the 1945 Rating Schedule provided for separate ratings for his scotomas in both eyes for impairment of field vision, despite the undebatable in-service and post-service pathology for bilateral scotomas.  See Diagnostic Code 6081 (1945 Rating Schedule at pages 60-61).   Unlike current regulations which specifically forbid a separate rating for scotoma and impaired visual acuity, the Rating Schedule in effect in June 1948 had no such prohibition beyond a general rule against pyramiding.

At the time of the June 1948 rating decision, applicable VA law provided in the 1945 Rating Schedule indicated that, with regard to examination of visual acuity, "The best distant vision obtainable after best correction by glasses will be the basis of rating," except where there was a significant difference between the two eyes.  See VA Schedule for Rating Disabilities, 1945 Edition, page 51, paragraph 4.

At the time of the June 1948 rating decision, applicable VA law provided that as to impairment of central visual acuity, Diagnostic Codes (DCs) 6000 through 6031 provided for ratings of various disabilities of the eye, DCs 6050 through 6062 provided for combinations of disabilities entitled to special monthly compensation, DCs 6063 through 6079 provided for ratings for impairment of central visual acuity based on the vision is each eye, DC 6080 provided for ratings for impairment of field vision, and DC 6090 provided for ratings for impairment of muscle function.  See VA Schedule for Rating Disabilities, 1945 Edition, pages 56-61. 

At the time of the June 1948 rating decision, applicable VA law provided that for the examination of field vision, this test "is especially valuable in detection of scotoma."  See VA Schedule for Rating Disabilities, 1945 Edition, page 52, paragraph 5.   

At the time of the June 1948 rating decision, applicable VA law provided that separate ratings were available for "Impairment of Central Visual Acuity" and "Impairment of Field Vision," and "combined ratings for disabilities of the same eye should [the rating] not exceed the amount for total loss of vision of that eye." See VA Schedule for Rating Disabilities, 1945 Edition, pages 54, 58, 60.  

At the time of the June 1948 rating decision, applicable VA law provided that the rating provision for scotoma is listed under the "Impairment of Field Vision" section.  Under Diagnostic Code 6081, scotoma, pathological, large or centrally located is rated as 10 percent disabling.  See VA Schedule for Rating Disabilities, 1945 Edition, page 61.  

In the June 1948 rating decision, the RO concluded that the Veteran was only entitled to the existing 10 percent rating under Diagnostic Code 6079 for bilateral nutritional amblyopia of the eyes, based on impairment visual acuity of 20/40 in the right eye and 20/50 in the left eye.  Thus, impairment of visual acuity was already compensated.  However, the RO failed to apply Diagnostic Code 6081 for scotomas despite undebatable in-service and post-service evidence of field defects due to scotomas of the eyes at that time.  Thus, the regulatory provisions extant at the time were incorrectly applied.  

Specifically, during service, there is an August 30, 1945 note of a "Royal Neth. Ind. Army" eye specialist, apparently prepared at or around of the time of the Veteran's release from captivity as a POW.  That in-service note contained a diagnosis of neuropathica of the optic nerve by "central neuritis," vision of 5/15 in the right eye and 5/20 in the left eye, incorrectable with lenses, central and paracentral negative scotomas, normal optic discs, but slight muscular edema in both eyes.  A subsequent in-service November 1945 reexamination of the fundi reflects that there was degenerative change in the macula and typical central scolomata [sic], bilateral.  An undated in-service "Final Summary" noted no scotoma other than small central area."  Post-service, a February 1947 VA eye examination report indicates that visual acuity was 20/20 in the right eye and 20/70 in the left eye.  The history section noted that the Veteran had about three attacks of blindness lasting less than 24 hours after he was a POW, and examination of the eyes was normal, except for peripheral radial striae of the lens, red spots in the maculae of the retina, and rather pale optic discs temporally.  The diagnosis was central scotoma, 2 degrees in the right eye to 3 degrees in the left eye.  (These are readings pertinent to impairment in field vision).  An April 1948 VA general examiner questioned whether the Veteran had "central scotomata?"  A May 1948 VA eye examiner specialist confirmed that 2 degrees to 3 degrees macular scotoma remained unchanged.  

Scotoma is defined as "an area of lost or depressed vision within the visual field, surrounded by an area of less depressed or of normal vision...."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1682 (32d ed. 2012).  In addition, "[s]cotomata is a plural of scotoma."  Id. at 1683.  

Therefore, based on this evidence, the statutory and regulatory provisions extant at the time of the June 1948 rating decision were incorrectly applied.  In short, the RO in June 1948 committed legal error.  This error was clear and unmistakable.  The RO failed to rate the Veteran's documented loss of field vision in both the right and left eyes as the result of scotoma that began in-service.  This was distinct and separate from visual acuity impairment.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the other manifestations).  In the present case, it would not be pyramiding.  The RO by law should have addressed both the visual acuity and visual field defects.  The rating provision for scotomas in the 1945 Rating Schedule is listed under Diagnostic Code 6081 under the section "Impairment of Field Vision."  In addition, the June 1948 rating decision was outcome determinative as the decision with regard to his rating percentage for the eyes would have been manifestly different if the law was correctly applied.  Fugo, 6 Vet. App. 43-44.  Under Diagnostic Code 6081 (1945 Rating Schedule), scotoma, pathological, large or centrally located is rated as 10 percent disabling.  Notably, Diagnostic Code 6081 references the single scotoma, not the plural scotomata.  Separate 10 percent ratings should have been assigned for scotomata in each eye under the law at that time, as the field defects affect each eye individually.  (This of course is in addition to the 10 percent already assigned by the RO at that time for visual acuity impairment caused by the amblyopia under Diagnostic Code 6079).  

Reasonable minds could not have differed as to whether the law in June 1948 entitled the Veteran to separate and additional 10 percent ratings in each eye for his scotomata.  It would have been undebatable at that time given the law and evidence of record.  Therefore, the error committed by the RO in failing to consider whether the 1945 Rating Schedule provided for separate ratings for his scotomata in both eyes for impairment of field vision, despite the undebatable in-service and post-service pathology for bilateral scotomata, was clear and unmistakable.  Fugo, 6 Vet. App. 43-44.  In making this determination, the Board has considered the law in effect at the time of the June 1948 rating decision.  Russell, 3 Vet. App. at 313-14.  

In light of the above, based on the record at the time of the June 1948 rating decision, it is concluded that the omission of the consideration of Diagnostic Code 6081 by the RO for bilateral scotomata was so prejudicial that, but for the error, the outcome would have been manifestly different.  The RO's June 1948 rating decision, therefore, is clearly and unmistakably erroneous and the decision must be revised.  38 C.F.R. § 3.105(a).  On correction due to CUE, the Veteran is entitled to separate, additional 10 percent ratings for bilateral scotoma of each eye, effective from May 21, 1946, as if such decision was made at the time of the June 1948 rating decision.


ORDER

As the Board has found clear and unmistakable error in the June 1948 rating decision that denied separate ratings for bilateral scotoma of the eyes, separate 10 percent ratings for bilateral scotoma of each eye are granted, effective from May 21, 1946.  


____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


